Citation Nr: 1633011	
Decision Date: 08/19/16    Archive Date: 08/26/16

DOCKET NO.  11-30 413	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for a low back disability. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The Veteran served on active duty from September 1991 to May 2000.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision of the Pittsburgh, Pennsylvania, Regional Office (RO) of the Department of Veterans Affairs (VA).  

In May 2012, a video conference hearing was held before a Veterans Law Judge (VLJ), and a transcript of the hearing testimony is in the claims file.  In December 2013, the Board determined that new and material evidence had been received that was sufficient to reopen the Veteran's claim of service connection for a low back disability.  The reopened claim was remanded for additional evidentiary development.  

In June 2016, the Veteran was notified that the VLJ who conducted the May 2012 hearing was no longer employed by the Board.  Although he was offered an additional hearing before the Board, the Veteran chose not to respond.  Thus, the Board will assume that he does not want another hearing and render a decision on the available record.  

This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this case should take into consideration the existence of this electronic record.  In addition to the VBMS file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  


FINDING OF FACT

The evidence of record is at least in equipoise as to whether the Veteran has a lumbar spine disability, diagnosed as lumbar strain and herniated disc, that began during active service or is related to an incident of service.  


CONCLUSION OF LAW

The Veteran's lumbar spine disability, diagnosed as lumbar strain and herniated disc, was incurred in service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2015).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

In November 2000, the Veterans Claims Assistance Act of 2000 (VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014).  To implement the provisions of the law, VA promulgated regulations codified at 38°C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify him what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. §°5103A (West 2014); 38 C.F.R. § 3.159(c) (2015).  Subsequent judicial decisions have clarified the duties to notify and assist imposed by the VCAA, to include Pelegrini v. Principi, 18 Vet. App. 112 (2004), Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 ((Fed. Cir. 2006), and Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Considering the claim on appeal in light of the above-noted legal authority, and in light of the Board's favorable disposition of this matter, the Board finds that all notification and development action needed to fairly resolve the claim has been accomplished.  


Service Connection - In General

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity for certain diseases.  38 C.F.R. §§ 3.303(a), (b), 3.309(a) (2015); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2015).

In order to establish service connection for the claimed disorder, there must be competent evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See 38 C.F.R. § 3.303 (2015); see also Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  

Alternatively, the nexus requirement may be satisfied by evidence that a chronic disease subject to presumptive service connection (here, arthritis) manifested itself to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).  

Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The analysis herein focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a competent source.  Second, the Board must determine if the evidence is credible.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  Third, the Board must weigh the probative value of the proffered evidence in light of the entirety of the record.  

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2014).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102 (2015).  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).  

Background and Analysis

It is the Veteran's primary contention that his current low back disability was incurred in an inservice motor vehicle accident (MVA).  He claims continuing low back symptoms since that time.  He and his wife provided testimony in support of his claim in March 2012.  Also of record are numerous color photographs of the car involved in the 1998 MVA to show the severity of the accident.  

The service treatment records (STRs) show treatment for a lumbosacral strain and low back pain in July 1997.  X-ray in July 1997 showed no significant abnormality, but there was spina bifida occulta noted at L5.  There was inservice treatment for a myofascial strain of the Veteran's cervical and lumbar spine following a July 1998 MVA.  His separation examination in 2000 was negative for complaints of back pain.  

Post service VA records show that the Veteran was seen in September 2001 for severe back pain.  Private records reflect that he was seen in February 2004 by a chiropractor on at least two occasions for low back complaints which he associated with the inservice MVA.  Subsequently dated private records show low back complaints and treatment in December 2005 and July 2007.  X-ray in August 2007 showed no definite spondylolysis or spondylolisthesis.  There were unfused posterior elements at S1 and mild narrowing of L5-S1 disc space.  Magnetic resonance imaging (MRI) in September 2007 showed L5-S1 disc extrusion with additional degenerative changes at the L4-L5 level causing narrowing of the neural foramen bilaterally.  

Private records from 2008 through 2010 show continued low back treatment to include numerous epidural injections for pain.  Additional MRI in May 2010 showed lumbar disc displacement and chronic back pain (since car accident of 1998."  That MRI showed mild spondylosis of the lumbar spine, as well as L5-S1 right paracentral disc extrusion.  

A private chiropractor, J.C.C., D.C., opined in July 2010 that the Veteran's current low back problems were related to the inservice MVA in 1998.  He had treated the Veteran "numerous times" for this condition and reviewed the medical records extensively.  Further rationale was not provided.  

VA records show treatment for low back complaints in 2010 and 2011 which the Veteran said were due to the inservice MVA.  His complaints had increased over severity with time.  

VA examinations were conducted in May 2011 and February 2014 (with addendum report from June 2014) regarding the nexus of the Veteran's current low back disability.  Both examiners were of the opinion that the Veteran's current low back disability, diagnosed as lumbar strain and herniated disc at the 2014 exam, were less likely as not related to the inservice MVA.  For rationale, it was both examiners' opinions that the initial back injury resolved as indicated by the lack of continuity of treatment for many years after the initial injury until further treatment in 2007.  

The Board finds these VA examiners' opinions to be of limited probative value as there was no consideration given to the fact that the record shows continuity of treatment for low back complaints in the years post service in 2004 and 2005.  At those times, the Veteran related that his back pain continued since the inservice MVA accident.  The 2014 examiner noted that there was no such treatment indicated in the years between 2001 and 2006.  This simply is not true.  That being said, the private chiropractor's 2010 statement in support of the Veteran's claim is also of little probative value because he provided no rationale as to why the current low back was related to service.  

In this case, however, the Board finds that the records as summarized above, as well as the competent and credible testimony regarding continuity of symptomatology, are in relative equipoise.  If the evidence as a whole is supportive or is in relative equipoise, then the veteran prevails.  See 38 C.F.R. § 3.102 (2015); Gilbert, 1 Vet. App. 49.  See also Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 (2001).  Service connection for lumbar spine disability is granted in that it is concluded that the Veteran's current low back condition resulted from the inservice MVA.  38 C.F.R. § 3.303(b) (2015).  


ORDER

Service connection for a lumbar spine disability, diagnosed as lumbar strain and herniated disc, is granted, subject to the laws and regulations governing the payment of monetary benefits.  




____________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


